DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on October 21, 2020 has been entered.

Status of Claims
The amendments submitted on October 21, 2020 have been entered. 
Claim 7 has been canceled.
Claims 1-6 and 8-24 are examined in this Office action.   

Claim Interpretation
Regarding claims 1-6 and 8-24, it is understood from the relevant art that the fusion of two or more genomes within one nucleus results in polyploidy, resulting in each cell containing more than two pairs of homologous chromosomes. Polyploidy occurs in the majority of angiosperms and is important in agricultural crops that humans depend on for survival. Examples Triticum aestivum (wheat), Arachis hypogaea (peanut), Avena sativa (oat), Musa sp. (banana), many agricultural Brassica species, Solanum tuberosum (potato), Fragaria ananassa (strawberry), and Coffea arabica (coffee). 

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-24 are rejected under 35 U.S.C. § 103 as being unpatentable over JANNINK (Jannink et al., 2010, Genomic selection in plant breeding: from theory to practice, Briefings in Functional Genomics 9: 166-177; see IDS filed 09/11/2018) in view of GUO (Guo and Kishore, Methods for increasing genetic gain in a breeding population, United States Patent Application Publication No. 2012/0151625 A1; see IDS filed 09/11/2018), COLE (Cole and VanRadden, 2011, Use of haplotypes to estimate Mendelian sampling effects and selection limits, Journal of Animal Breeding & Genetics 128: 446-455; see IDS filed 09/11/2018), MEUWISSEN (Meuwissen et al., 2001, Prediction of total genetic value using genome-wide dense marker maps, Genetics 157: 1819-1829; see IDS filed 09/11/2018), NIREA (Nirea et al., 2012, Strategies for implementing genomic selection in family-based aquaculture breeding schemes: double haploid sib test populations, Genetics Selection Evolution 44(30):1-9; see IDS filed 09/11/2018), and NELSON (Nelson et al., Methods of Producing Haploid and Double Haploid Oil Palms, United States Patent Application Publication No. 2010/0138951 A1, published June 3, 2010). 
The claims are drawn to a method for providing increased genetic gain and maintaining genetic diversity in a progeny plant population, which comprises haplotyping each plant of two initial plants for a plurality of individual haploid genome segments, wherein each initial plant comprises a polyploid genome, and each haploid genome segment has a haploid value (HV) for a 
JANNINK provides a review of the genomic selection in plant breeding - from theory to practice, and in particular teaches genomic selection for the prediction of breeding values, including both theoretical studies and empirical studies (entire document). 
JANNINK teaches that large-scale genomic selection studies are not available for plants, but insight can be gained from livestock studies, particularly in dairy cattle (page 171, section bridging left-hand and right-hand col.). JANNINK thus specifically directs the person of ordinary skill in the art to large-scale genomic selection studies that are not available for plants, but for which insight can be gained from livestock studies, particularly in dairy cattle. For example, JANNINK discussed GS in the context of population--wide linkage disequilibrium, where the population might be defined as an entire breed of cattle, a market class of a crop (e.g. hard red wheat), or perhaps a breeding program (page 169, left-hand col., last paragraph). 
	JANNINK teaches the value of genomic selection in developing accurate GEBV (genomic estimated breeding value) models, while minimizing resources spent on genotyping (page 172, right-hand col.). JANNINK teaches numerous genomic selection methods (section bridging pages 167-168), and also teaches a variety of simulation results (section bridging pages 168-170). 
	JANNINK does not explicitly teach all of the instantly claimed methods steps for providing increased genetic gain in a plant population, where each initial plant comprises a polyploid genome. However, such claimed compositions and methods would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art for the following reasons.  
see Title, Abstract, for example). 
	GUO teaches genome-wide selection for increasing genetic gain, and teaches the prediction of genomic breeding values (page 4, paragraph 0054). 
	GUO teaches methods for choosing breeding pairs predicted to produce progeny having desired phenotypes, which comprise (a) estimating effects with respect to a trait of interest of a plurality of genome-wide markers in a biparental breeding population comprising a plurality of potential breeding partners; (b) selecting a first and a second breeding partner from the biparental breeding population, wherein the haplotype of each of the first breeding partner and the second breeding partner is known or is predictable with respect to the plurality of genetic markers; ( c) inferring or determining haplotypes with respect to the plurality of genome-wide markers for the first breeding partner and the second breeding partner; ( d) simulating a cross between the first breeding partner and the second breeding partner to produce a progeny generation, each member of the progeny generation comprising a simulated genotype; (e) calculating a genetic potential value of the progeny generation, wherein the genetic potential value of the progeny generation is the mean of the genomic breeding values of the simulated genotypes of the member of the progeny generation; (f) repeating steps (b )-(e) one or more times, wherein in each iteration of step (b), the selecting comprises selecting a different first breeding partner, a different second breeding partner, or both from the breeding population; (g) ranking each simulated cross of step 
	GUO teaches plants as breeding partners, including wheat, maize, barley, rice, winter oilseed rape, canola, broccoli, tomato, coffee, etc. (i.e., plants with both polyploid and diploid genomes) (paragraph 0016, bridging pages 2-3). 
	GUO teaches and claims (claim 1 of GUO, for example), a method for increasing genetic gain in a breeding population, which comprises (a) providing effects with respect to a trait of interest of a plurality of genome-wide markers in a breeding population comprising a plurality of potential breeding partners; (b) selecting from the breeding population a first breeding pair comprising a first breeding partner and a second breeding partner, wherein crossing the first breeding partner and the second breeding partner would produce a segregating progeny population; (c) inferring or determining haplotypes with respect to the plurality of genome-wide markers for the first breeding partner and the second breeding partner; (d) simulating a cross between the first breeding partner and the second breeding partner to produce a progeny generation, each member of the progeny generation comprising a simulated genotype; (e) calculating a genetic potential value of the progeny generation, wherein the genetic potential value of the progeny generation is the mean of the genomic breeding values of the simulated genotypes of the member of the progeny generation; (f) repeating steps (b )-( e) one or more times, wherein in each iteration of step (b), the selecting comprises selecting a different first breeding partner, a different second breeding partner, or both from the breeding population; (g) ranking each simulated cross of step (d) based on the genetic potential values calculated in step (e); and (h) selecting one or more breeding pairs based on the ranking of step (g), wherein 
	GUO teaches that genetic markers include alleles, transgenes, etc. (page 4, paragraph 0053), and teaches crossing and backcrossing (Id., paragraph 0045). 
	GUO teaches and claims (claim 4 of GUO, for example) a method for increasing the likelihood of producing a progeny individual having a desired phenotype, which comprises providing effects with respect to a trait of interest of a plurality of genome-wide markers in a breeding population comprising a plurality of breeding partners, selecting from the breeding population a first breeding pair comprising two breeding partners, wherein crossing the breeding partners would produce a segregating progeny population, inferring haplotypes with respect to the genome-wide markers for the breeding partners, simulating a cross between the breeding partners to produce a progeny generation, calculating a genetic potential value of the progeny generation as the mean of the genomic breeding values of the simulated genotypes of the member of the progeny generation or based on the distribution of the genomic breeding values, repeating the above steps one or more times while selecting different breeding partners from the breeding population, ranking each simulated cross based on the calculated genetic potential values, and selecting one or more breeding pairs based on the ranking, wherein each of the breeding pairs is predicted to have an increased likelihood of producing a progeny having the desired phenotype versus other breeding pairs.
	GUO teaches double haploidization and double haploids, and teaches crossing of the double haploid population with a tester, and evaluation of the obtained phenotypes (page 8, paragraph 0086; page 9, paragraph 0105; page 16, paragraph 0155, Example 2).
see Abstract). 
	COLE also teaches calculations of the selection limits at the population level (Id.).
	COLE teaches a model that uses estimated breeding values (EBV) adjusted for inbreeding farther in the future (page 454, paragraph bridging left-hand and right-hand col.). Because haplotypes are routinely available for genotyped animals, repeated matings among parents of interest can be simulated and the posterior distributions of resulting additive genetic values can be calculated (page 453, right-hand col.)
	MEUWISSEN teaches genomic selection as a statistical method of genetic evaluation that uses phenotypic (e.g., trait observations) and genomic data (entire document; see Abstract). It results in trait effect estimates for all markers and their sum produces a genomic estimated breeding value (GEBV) for an individual (Id.; see also page 1828, left-hand col., Conclusions). Selection on genetic values predicted from markers could substantially increase the rate of genetic gain in animals and plants (i.e., increased genetic gain), especially if combined with reproductive techniques to shorten the generation interval (Id.). Close markers can be combined into a haplotype (page 1859, right-hand col.). 
	MEUWISSEN compares the true and estimated breeding values (page 1823, section bridging left-hand and right-hand col.; Tables 2-5), and teaches the dramatic increase in genetic 
	MEUWISSEN teaches that an individual’s genomic estimated breeding value (GEBV) is the sum of all marker effects across the entire genome (see Abstract; see also page 1828, left-hand col.; see Discussion section). Close markers can be combined into a haplotype (page 1819, right-hand col., first full paragraph). 
	MEUWISSEN teaches the expected heterozygosity of a QTL, calculating the mutation rate per haploid locus per generation (page 1829, left-hand col., second paragraph, for example). 
	In the extensive Discussion section (spanning pages 1825-1828), MEUWISSEN teaches the accuracy with which breeding values can be predicted from the markers, and the accuracy of selection over generations. MEUWISSEN concludes that the selection on breeding values predicted from markers could substantially increase the rate of genetic gain in animals and plants, especially if combined with reproductive techniques to shorten the generation interval (page 1828, left-hand col., last paragraph). 
	NIREA teaches strategies for implementing genomic selection in family-based aquaculture breeding schemes: double haploid sib test populations (entire document; see Title, Abstract, for example). Referencing the work of Jannink and co-workers (supra), NIREA teaches that genomic selection is increasingly used in dairy cattle breeding and in plant breeding (page 2, left-hand col., first paragraph).
	NIREA teaches a study, in which sibs were performance-tested every generation, where the accuracy of the estimated breeding values of selection candidates increased, which increased genetic gain because genetic gain is directly related to the accuracy of selection. In addition, 
	NIREA teaches that six alternative breeding schemes were simulated in which the design of the test population was varied: test sibs inherited maternal (Mat), paternal (Pat) or a mixture of maternal and paternal (MatPat) double haploid genomes or test sibs were obtained by maximum coancestry mating (MaxC), minimum coancestry mating (MinC), or random (RAND) mating. Three thousand test sibs and 3000 candidate sibs were genotyped. The test sibs were recorded for a trait that could not be measured on the candidates and were used to estimate SNP (i.e., allelic) effects. Selection was done by truncation on genome-wide estimated breeding values and 100 individuals were selected as parents each generation, equally divided between both sexes (Abstract). In conclusion, a test population designed with a mixture of paternal and maternal double haploids, i.e. the MatPat scheme, increases substantially the accuracy of selection and genetic gain (i.e., increased genetic gain). This will be particularly interesting for traits that cannot be recorded on the selection candidates and require the use of sib tests (Id.). 
	NIREA teaches that the duplicated chromosomes can be combined either before (mitotic) or after recombination (meiotic) (page 2, left-hand col., last paragraph). 
	NIREA teaches that the phenotypes and genotypes of the test population were evaluated using genomic evaluation techniques to estimate the SNP effects. Genomic estimated breeding values (EBV) were computed based on their genotypes and these estimates (paragraph bridging pages 2-3). 
	NELSON teaches methods of producing haploid and doubled haploid oil palms (entire document; see Title, Abstract, for example). 
see Abstract, for example). The invention also relates to methods for producing and selecting haploid and doubled haploid plants (Id.). Haploid and doubled haploid plants are selected by a large-scale screening based on a combination of the phenotype with the use of molecular methods combined with flow cytometry techniques to identify haploid and doubled haploid plants (Id.). 
	NELSON teaches that haploids may have intrinsic value because of their overall reduction in size compared with diploids (page 1, paragraph 0007). Haploids have value in transformation programs, and in allowing the isolation of mutants, which may be masked in a diploid, particularly where the mutant allele is non-functional (Id.). If haploids are transformed directly, then true breeding diploid transgenic plants can be produced in one step following doubling of chromosomes (Id.). Chromosome doubling techniques in oil palm have already been reported, and whilst these data relate to the doubling of diploid material (to give polyploids), the protocol described will also have utility for haploid doubling (Id.).
	Given JANNINK teaches genomic selection in plant breeding for the prediction of breeding values, teaches insight from livestock studies, and teaches the value of genomic selection in developing accurate GEBV (genomic estimated breeding value), as well as various genomic selection methods and simulation results; given GUO teaches genome-wide selection for increasing genetic gain, and teaches the prediction of genomic breeding values, including many of the instantly claimed method steps; given COLE teaches the concept of the best combination of haplotypes in terms of selection limits and selection for the ultimate animal, teaches the calculation of haplotype values in cattle in order to predict the best possible bull, and teaches that the best chromosomal genotypes generally consisted of a double haplotype; given prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use and to modify the methods and compositions taught by JANNINK, GUO, COLE, MEUWISSEN, NIREA, and NELSON, to generate the instantly claimed method for providing increased genetic gain and maintaining genetic diversity in a progeny plant population, and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of genomic selection in plant breeding (i.e., increased genetic gain and maintaining genetic diversity), as taught by JANNINK, GUO, COLE, MEUWISSEN, NIREA, and NELSON. As described above, the art extensively teaches the use of plants with polyploid genomes in this context (e.g., wheat, coffee, etc.).
	Employing multiple rounds of crossing, backcrossing, and selection, and using the obtained double haploid plants in breeding programs is mere optimization of the methods and a design choice, absent evidence to the contrary, as that is a key breeding purpose. Similarly, selecting the double haploid plants with an optimal haploid value would be obvious to one of ordinary skill in the art, as that is a common step in plant breeding. Selecting progeny plants that 
	Bioinformatic analysis, in silico modeling, genetic marker analysis, allele analysis, marker-assisted breeding, crossing and selection are techniques that were routine in the art at the time the invention was made, as taught by the cited references and the state of the art in general.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on October 21, 2020 have been carefully considered but they were not found to be persuasive. The Applicants argue that the claims include a determination of a combined haploid value (CHV) for progeny plants which are created by crossing two different polyploid plants (Remarks, page 6, third paragraph). Applicants have attacked the cited references individually, highlighting their alleged deficiencies (Id., pages 6-9). 
The Examiner disagrees with Applicants’ characterization of the cited prior art, and of the state of the art in general, vis-à-vis the instant claims. This is a new rejection. 
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by JANNINK, GUO, COLE, MEUWISSEN, NIREA, and NELSON, for the purpose of genomic selection in plant breeding (i.e., increased genetic gain and maintaining genetic diversity). The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above.  

In response to Applicants’ arguments against the cited references individually, these are not persuasive, because they are attacks on the cited references individually rather than considering the combined teachings as a whole. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicants are reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above.

Summary
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663